Citation Nr: 0738947	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-20 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with pacemaker implant. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a gunshot wound to the abdomen.

3.  Entitlement to an initial compensable evaluation for 
abdominal scars as a residual of a gunshot wound.  

4.  Entitlement to an effective date earlier than June 17, 
1988, for the grant of service connection for abdominal 
adhesions as a residual of a gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1962 to May 
1971.  He served in Vietnam, and his awards and decorations 
include the Silver Star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Nashville, 
Tennessee, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing at the RO before a member 
of the undersigned panel of Veterans Law Judges in October 
2001.  Unfortunately, a transcript of this hearing is no 
longer available.  The veteran was, however, afforded a 
second hearing at the RO before another of the undersigned 
Veterans Law Judges in July 2007.  Several of the issues that 
were on appeal in October 2001 remain on appeal, and the 
veteran had an opportunity to present additional testimony on 
these issues at the July 2007 hearing.  A transcript of the 
July 2007 hearing is in the record.  Therefore, an 
opportunity to provide the veteran with an additional hearing 
is not required.  As these hearings were not conducted by the 
same Veterans Law Judge, a panel decision is necessary.  See 
38 C.F.R. § 20.707 (2007).

At the July 2007 hearing, the veteran also provided testimony 
pertaining to the issue of whether his substantive appeal for 
a claim for service connection for post-traumatic stress 
disorder (PTSD) was timely.  A review of the claims folder 
shows that the veteran was notified in a June 2007 letter 
that a June 2004 substantive appeal for this issue was not 
timely.  This letter also notified the veteran that he had a 
right to appeal the timeliness decision, and provided him 
with his appellate rights.  The veteran was specifically 
notified that he had one year in which to submit a notice of 
disagreement to initiate the appeal. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2007).  In this case, the veteran has not filed a 
notice of disagreement with the June 2007 determination that 
his substantive appeal for service connection for PTSD was 
not timely.  The veteran's July 2007 testimony to the Board 
may not serve as a notice of disagreement.  38 C.F.R. 
§ 20.300 (2007).  Therefore, as the veteran has not initiated 
an appeal of the timeliness decision by submitting a notice 
of disagreement, the Board has no jurisdiction over this 
matter, and it will not be addressed at this time.  

The issue of entitlement to service connection for 
arteriosclerotic heart disease with pacemaker implant is 
addressed in the REMAND below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

1.  Entitlement to service connection for the residuals of a 
gunshot wound to the abdomen was severed in a June 2003 
rating decision. 

2.  Entitlement to service connection for abdominal scars as 
a residual of a gunshot wound was severed in a June 2003 
rating decision. 

3.  Entitlement to service connection for abdominal scars as 
a residual of a gunshot wound was severed in a June 2003 
rating decision.




CONCLUSIONS OF LAW

1.  There is no legal basis for entitlement to an initial 
evaluation in excess of 10 percent for the residuals of a 
gunshot wound to the abdomen.  38 C.F.R. § 3.400(o) (2007).  

2.  There is no legal basis for entitlement to an initial 
compensable evaluation for abdominal scars as a residual of a 
gunshot wound.  38 C.F.R. § 3.400(o).  

3.  There is no legal basis for entitlement to an effective 
date earlier than June 17, 1988, for the grant of service 
connection for abdominal adhesions as a residual of a gunshot 
wound.  38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for the residuals of a 
gunshot wound to the abdomen was established in a March 1998 
rating decision.  Service connection for scars and abdominal 
adhesions as residualS of this gunshot wound was established 
in a January 2001 rating decision.  

The record further shows that service connection for the 
residuals of the gunshot wound to the abdomen and the 
abdominal scars and adhesions as residuals of the gunshot 
wound was severed in a June 2003 rating decision, which 
determined that service connection had been established on 
the basis of fraud.  The veteran did not submit a notice of 
disagreement with this decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).  

At the time of the June 2003 severance, the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the abdomen, and 
entitlement to an initial compensable evaluation for 
abdominal scars as a residual of a gunshot wound and an 
effective date earlier than June 17, 1988, for the grant of 
service connection for abdominal adhesions were on appeal to 
the Board.  A retroactive increase or additional benefit, 
however, cannot be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  
38 C.F.R. § 3.400(o).  

As service connection has been severed for the residuals of 
the gunshot wound of the abdomen, including the scars and 
adhesions, there is no legal basis to grant higher ratings or 
an earlier effective date.  The veteran's appeals must be 
denied due to the lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the facts or development of the facts, 
is dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the abdomen is 
denied. 

Entitlement to an initial compensable evaluation for 
abdominal scars as a residual of a gunshot wound is denied. 

Entitlement to an effective date earlier than June 17, 1988, 
for the grant of service connection for abdominal adhesions 
as a residual of a gunshot wound is denied.


REMAND

In July 1996, the Board determined that new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for heart disease.  The Board 
then remanded the claim for additional development, including 
a VA examination by a cardiovascular specialist.  The 
specialist was to provide opinions pertaining to the etiology 
of the veteran's heart disability.  The examiner was to 
specifically opine as to whether heart disease was manifested 
in service, and to identify the symptoms that could be 
attributed to any heart disease manifested in service.  

The veteran was afforded a VA examination in October 1996.  
This examination included an opinion as to whether the 
veteran's childhood rheumatic fever might have caused his 
heart disease.  However, it did not include an opinion as to 
whether his current heart disease was first manifested during 
service.  This deficiency was noted in a memorandum from the 
RO to the VA medical center in July 1997, and it was 
requested that follow up opinions be provided.  
Unfortunately, it does not appear that the additional 
opinions were obtained.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, the veteran must be scheduled for an additional VA 
examination in order to determine the nature and etiology of 
his heart disability, and to obtain the opinions that were 
requested by the Board in July 1996.  

Accordingly, the case is REMANDED for the following actionS:

1.  Schedule the veteran for a VA 
examination by a cardiovascular 
specialist.  All indicated tests and 
studies should be completed.  The 
claims folders must be provided to the 
examiner for use in the study of this 
case.  The examiner's attention is 
invited to the veteran's February 1962 
entrance examination report, the 
February 1962 cardiovascular workup, 
and additional 1962 records pertaining 
to treatment for viral pericarditis.  

The examiner should answer the 
following questions: 1) Was heart 
disease manifested in service?  2) Is 
it as likely as not (50 percent 
probability or more) that one or more 
of the veteran's current heart diseases 
or disabilities were initially 
manifested during active service, 
within one year of service, or is 
otherwise the result of a disease or 
injury in service?  If so, identify 
this disability.  The reasons and bases 
for all opinions should be included in 
the examiner's discussion.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	Wayne M. Braeuer	Shane A. Durkin
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


